Exhibit 10.4

 

GRAPHIC [g185492kyi001.jpg]

 

August 16, 2012

 

James F.X. Sullivan

FX Alliance Inc.

909 Third Avenue

10th Floor

New York, New York 10022

 

Dear Jim:

 

FXall has made some commitments to you about bonuses, and we want to put them in
writing. In recognition of your achievements in the first half of 2012 and
continued commitment towards helping FXall reach its objectives, I am very
pleased to advise you of the following:

 

·                  You will be entitled to receive a discretionary bonus for the
calendar year 2012 of $425,000 (USD) (the “Discretionary Target Bonus”), as more
fully described in the bullets below.

 

·                  The bonus described in this letter will be paid to you on or
before the 50th day following the Closing Date (as defined in the Agreement and
Plan of Merger with Thomson Reuters Corporation and certain of its subsidiaries)
(the “Payment Date”).

 

·                  To be eligible to receive the bonus described in this letter,
you must remain an employee in good standing and have not tendered your
resignation on or prior to the Payment Date. However, if you are terminated as a
direct consequence of the merger agreement between FXall and Thomson Reuters
(i.e., not because of performance or for cause) prior to the Payment Date, you
will receive $425,000 (USD) in the first practical payroll after your last date
of employment.

 

·                  In the event of your termination in circumstances which would
give rise to severance benefits under your Employment Agreement, as amended
(your “Employment Agreement”), that, in part, contemplate payment of a pro-rata
portion of your 2012 bonus, then payment of the full Discretionary Target Bonus
as contemplated above shall be deemed to have satisfied the payment of such
pro-rata portion of your 2012 bonus.

 

--------------------------------------------------------------------------------


 

·                  The term “Average Annual Bonus,” as used in connection with
the determination of your severance benefits under your Employment Agreement,
shall mean $337,500 (USD), in the event of your termination in 2012 or 2013.

 

Once again, thank you for all your accomplishments and your contribution in
building FXall to the company it is today.

 

 

Regards,

 

 

 

/s/ Philip Weisberg

 

 

 

Philip Weisberg, CEO

 

 

 

 

 

AGREED TO AND ACKNOWLEDGED:

 

 

 

 

 

/s/ James F.X. Sullivan

 

James F.X. Sullivan

 

 

--------------------------------------------------------------------------------